Judge Harold R. Banke.
John Gary pleaded guilty to shoplifting a pack of cigarettes having a value of $1.15. Due to his prior shoplifting record this offense was a felony. OCGA § 16-8-14. The trial court imposed a ten-year sen*507tence which Gary challenges as excessive in his sole enumeration of error. Held:
Decided September 23, 1998.
Copeland & Haugabrook, Karla L. Walker, for appellant.
J. David Miller, District Attorney, Jennifer A. Thomas, Assistant District Attorney, for appellee.
It is undisputed that Gary had at least three prior convictions for theft by shoplifting. OCGA § 16-8-14 (b) (1) (C) requires the imposition of felony sentences of up to ten years upon a conviction of a fourth shoplifting offense. The sentence imposed was within the statutory limits. This Court will not review for excessiveness sentences which fall within the statutory limits. Sinkfield v. State, 262 Ga. 239 (416 SE2d 288) (1992). Such issues should be addressed to the sentence review panel. Hill v. State, 212 Ga. App. 386, 390 (7) (441 SE2d 863) (1994).

Judgment affirmed.


Johnson, P. J., and Smith, J., concur.